Sheldon, J.
The petitioner does not deny that the crime which he has committed was within the jurisdiction of the Municipal Court of the City of Boston, or that that court properly could receive a complaint and issue a warrant against him, and try him thereon when brought in upon due process.
His contention is that the complaint and the warrant were both invalid because there was not, before the written complaint was received, an examination on oath of the complainant and his witnesses. R. L. c. 217, § 22. St. 1866, c. 279, § 8. St. 1821, c. 109, § 2. Rev. Sts. c. 135, § 2. We do not intimate that there is anything in this contention, or that it could have availed the petitioner if it had been properly presented. R. L. c. 160, § 36. Commonwealth v. Farrell, 8 Gray, 463. And see *35Commonwealth v. Tay, 170 Mass. 192; Commonwealth v. Conlin, 184 Mass. 195, 197.
But, even if the contention were sound, this petition could not be maintained. The writ of habeas corpus is not to take the place of an appeal, a bill of exceptions, or a writ of error, in a case like this, which was within the jurisdiction of the court where it was tried, and in which the only question raised is as to the correctness of the rulings made in that court. Fleming v. Clark, 12 Allen, 191, 194. Sennott’s case, 146 Mass. 489, 492. Commonwealth v. Huntley, 156 Mass. 236. Bishop, petitioner, 172 Mass. 35. Sellers’ case, 186 Mass. 301.

Petition dismissed.